Dismissed and Memorandum Opinion filed August 28, 2014.




                                      In The

                      Fourteenth Court of Appeals

                               NO. 14-14-00295-CV

                            SHAVONNE LEON, Appellant
                                         V.
                 HOUSTON HOUSING AUTHORITY, Appellee

                   On Appeal from the Co Civil Ct at Law No 4
                             Harris County, Texas
                        Trial Court Cause No. 1040205

                MEMORANDUM                        OPINION
      This is an appeal from a judgment signed April 8, 2014. Appellant filed an
affidavit of indigence. See Tex. R. App. P. 20.1. No contest was filed and this court
ordered preparation of the record without advance payment of costs. See id at
20.1(f). The clerk’s record was filed May 16, 2014, and the reporter’s record was
filed June 13, 2014. Appellant’s brief was due July 14, 2014, but it was not filed.
See id. at 38.6(a). Appellant also did not request an extension of time to file the
brief. See id at 38.6(d).
      On July 31, 2014, this court issued an order stating that unless appellant filed
a brief by August 15, 2014, the court would dismiss the appeal for want of
prosecution. See Tex. R. App. P. 42.3(b). Appellant has not filed a brief or any
other response to this court’s order.

      Accordingly, the appeal is ordered dismissed.



                                        PER CURIAM


Panel consists of Justices McCally, Brown, and Wise.




                                          2